Citation Nr: 0432411	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  93-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from May 1952 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was previously before the Board in March 1994, 
March 1997 and April 1998, when it was remanded for 
additional development.  The development was completed and 
the claims file returned to the Board.  In May 2003, this 
case was again remanded by the Board for reconsideration by 
the RO of newly obtained evidence consisting of a report of 
VA examination of the veteran.  The requested action has 
been completed and the claims file returned to the Board.

In June 1997, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Degenerative disc disease of the cervical spine or 
thoracic spine is not shown during service or in the first 
postservice year; the competent medical evidence does not 
link degenerative disc disease of the cervical or thoracic 
spine to active service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by service, and may not be presumed 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Degenerative disc disease of the thoracic spine was not 
incurred in or aggravated by service, and may not be presumed 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sustained 
an injury to his back during service as the result of a 
vehicular accident in September 1952 when a panel truck in 
which he was riding overturned throwing him against a fence 
and then rolling over him.  The report of his hospitalization 
shows that he sustained a fracture of the first lumbar 
vertebra, closed, crushed type and a fracture of the left 
ischium, closed.  The veteran contends that as a result of 
this accident in service, he also has disability of the 
cervical and thoracic spine.  Examination at separation noted 
tenderness over the entire back from the scapular area down 
the spinal column to the sacrum, more severe over L1.  The 
examiner noted that since suffering a compression fracture of 
the first lumbar vertebra, he has had a severe increase in 
all his symptoms, to include shortness of breath, headache, 
dizzy spells, pains in his chest, palpitation and periodic 
anorexia.  Additionally, in spite of X-ray evidence of 
complete healing of the fracture, he has had chronic low 
backache, aching pain in the right scapular area, and painful 
joints in the upper and lower extremities.  Service 
connection was granted in December 1953 for residuals of a 
fracture to the first lumbar vertebra.  

On special orthopedic examination in August 1954, the veteran 
complained of pain in his lower back.  The diagnosis was 
residuals of a simple fracture to L1, compression, and simple 
fracture of the left ischium, moderate, healed.  

Another special orthopedic examination was conducted in 
February 1956, and the examiner noted that there were no 
different findings from the previous examination.  The 
examiner also noted that the veteran had a marked psychogenic 
overlay and there was a minimal organic basis for his 
complaints.  The veteran was referred for a special 
neuropsychiatric examination which diagnosed 
psychophysiological musculoskeletal reaction, manifested by 
weakness, pains in the back, hypochondriasis and numerous 
somatic complaints, especially referable to the back.

Periodic treatment and evaluation for back problems continued 
with no complaints specifically referable to the cervical or 
thoracic spine until January 1992 when the veteran was 
diagnosed with likely cervical disc disease.  A subsequent 
myelogram diagnosed cervical degeneration.  

In a June 1992 VA examination, the veteran complained of pain 
and stiffness in the lower back.  The diagnosis was post 
traumatic low back pain syndrome.  

In a July 1992 rating decision, service connection was denied 
for degenerative disc disease of the cervical and dorsal 
spines.  The RO noted that there was no evidence of 
degenerative disc disease during service or in the first 
postservice year.

In a January 1993 personal hearing, the veteran described the 
injury to his back in service.  He testified that his back 
was crushed, and he sustained injury to other parts of his 
back than just the lower back, which were not detected at the 
time.  In a written statement, he explained that both his 
middle and upper back were injured in the same accident that 
caused the injury to his lower back.

VA examinations were conducted in June 1995 and April 1997, 
primarily to determine the severity of the veteran's service-
connected low back disability.  There were no complaints or 
findings regarding the thoracic and cervical spine.

In a June 1997 hearing, the veteran testified that he 
sustained injury during service not only to his lower back, 
but to his cervical spine and mid back as well, although he 
acknowledged that the medical records only showed treatment 
for his lower back.  He testified that he began having 
problems with his neck about 10 years ago.  

In April 1998, the Board granted service connection for 
degenerative disc disease of the lumbar spine.  The Board 
noted that in January and February 1992, private physicians 
noted the presence of neurological deficits in the upper 
extremities and the right lower leg.  The Board remanded the 
issues of service connection for degenerative disc disease of 
the thoracic and cervical spine for a medical examination and 
opinion.

In a February 1999 medical evaluation, the veteran's complete 
medical history was reviewed.  It was noted that the veteran 
underwent a cervical spine decompression in 1993 and that the 
duration of his symptoms had been since 1952 until the 
present time.  His history was significant for lupus.  
Physical examination was performed including an EMG nerve 
conduction velocity study.  This revealed evidence of 
bilateral cervical radiculopathy.  The examiner noted the 
following relevant diagnosis:

Cervical degenerative disk disease and 
radiculopathy which has been corrected 
and has improved.  This could also 
conceivably be due to his traumatic 
accident in 1952 as well.  However, he 
had no complaints of shoulder or neck 
pain at that time.  Coupled with the fact 
that this gentleman has lupus, which can 
aggravate a degenerative and arthritis 
process, it is difficult to tell really 
whether the cervical disease is a direct 
result of his accident.

Another VA examination was scheduled for December 2002 to 
determine whether the veteran actually suffered from 
degenerative disc disease of the thoracic spine, and if so 
whether this and any cervical disc disease was related to 
service.  The examiner noted that the claims file was 
reviewed.  The thoracic spine was examined, followed by the 
cervical spine.  The examiner noted that at this time, he 
could not arrive at a diagnosis of degenerative joint disease 
of the thoracic spine.  Significant degenerative disc disease 
of the cervical spine was present; however, these changes 
started about 10 or at most 15 years ago.  This type of 
involvement was noted to be typical of degenerative changes 
occurring in a person of this age.  Because of this, it was 
likely that the degenerative changes were not etiologically 
related to the vehicle accident in service.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claims for service 
connection for degenerative disc disease of the cervical 
spine and the thoracic spine in the July 1992 rating 
decision, the October 1992 statement of the case (SOC), 
supplemental statements of the case (SSOC) issued in April 
1993, May 1996, March 2002, and June 2004, as well as a 
letter sent to the veteran in July 2003.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the July 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  This was substantially 
accomplished in the July 2003 letter, when the RO asked the 
veteran to tell VA about any additional information or 
evidence that he wanted VA to try and get.  Additionally, the 
Board notes that in numerous communications with the VA, and 
in hearings, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment and the veteran has not 
identified any additional records not already obtained.  He 
was also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, 
which was held in January 1993, and before a Veterans Law 
Judge, which was held at the RO in June 1997.  VA provided 
examinations in June 1992, June 1995, April 1997, February 
1999, and most recently in December 2002.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claims.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for service 
connection for degenerative disc disease of the cervical 
spine and thoracic spine was initially decided by the RO in 
July 1992.  Only after this initial rating action was 
promulgated did VA comply with the provisions of the VCAA and 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in June 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to service connection for degenerative disc 
disease of the cervical spine and thoracic spine.  This 
appeal has been pending for a very long time - over 12 years.  
There would be no possible benefit to remanding the claim, or 
to otherwise conduct any other development without the 
veteran's cooperation.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

Service connection is not warranted for either degenerative 
disc disease of the cervical spine or the thoracic spine 
because the competent medical evidence shows that neither 
disorder was manifest during service or during any 
postservice presumptive period, and the preponderance of the 
evidence shows that any current disability is not related to 
active service.  

The service medical records show that the veteran sustained 
an injury to his back, and that this injury was confined to 
the area of the low back.  The diagnosis was fracture of the 
first lumbar vertebra, closed, crushed type and a fracture of 
the left ischium, closed.  There is no medical evidence of 
any disability involving the middle and upper back during 
service, nor is arthritis present during the first 
postservice year.  See 38 C.F.R. §§ 3.307, 3.309.  

The earliest medical evidence of any complaint involving the 
cervical spine or thoracic spine is in 1992, over 38 years 
following discharge from service.  This is too remote to 
service to be causally linked.  

Medical opinions were requested to answer the question about 
a link between any current cervical spine or thoracic spine 
disorder; however, neither provides the necessary medical 
evidence of a link to service.  In the February 1999 medical 
evaluation, the examiner noted that the veteran had cervical 
degenerative disc disease, and observed that it could 
conceivably be due to his traumatic accident in 1952 as well.  
However, it is clear that this assessment is merely 
speculative, particularly since the examiner points out that 
the veteran had no complaints of shoulder or neck pain at the 
time of the accident.  Further, he also noted that it would 
be "difficult to tell really whether the cervical disease 
[was] a direct result of his accident" since he had lupus, 
which could aggravate arthritis and the degenerative process.  
As such, this assessment has little probative value in 
determining whether any current degenerative disc disease of 
the cervical or thoracic spine is related to service.

More determinative of the question of a link is the December 
2002 opinion.  The examiner noted that significant 
degenerative disc disease of the cervical spine was present; 
however, based on his review of the claims file and the 
history elicited by the veteran, these changes started "about 
10 or at most 15 years ago."  It was his opinion that this 
type of involvement was noted to be typical of degenerative 
changes occurring in a person of the veteran's age, and it 
was likely that the degenerative changes were not 
etiologically related to the vehicle accident in service.  
This opinion is more probative of the question of the 
etiology of any degenerative disc disease of the cervical 
spine and thoracic spine.  Unlike the February 1999 opinion 
which is merely speculative, the December 2002 opinion is not 
tentative, and clearly indicates that a link to the accident 
in service is not likely.  Further, this assessment is 
supported by sound medical reasoning applied to the specific 
facts of the veteran's case.  As such, service connection is 
not warranted for degenerative disc disease of the cervical 
spine and thoracic spine.

Additionally, with regard to the question of degenerative 
disc disease of the thoracic spine, there is some question as 
to whether the veteran even has any such disability.  While 
it is clear that the veteran has significant degenerative 
disc disease of the cervical spine, the examiner in the 
December 2002 examination noted that he was unable to arrive 
at a diagnosis of degenerative disease of the thoracic spine.  
Without evidence of a current disability, there is nothing to 
service connect.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board has considered the veteran's statements regarding 
the diagnosis and etiology of his cervical and thoracic spine 
disorders; however, this is not competent evidence to 
diagnose his disability, or to relate any such disorder to 
service.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
diagnosis of degenerative disc disease of the cervical spine 
and thoracic spine, as well as the etiology of any disorder 
found, are beyond the range and scope of competent lay 
evidence contemplated by the applicable regulations, and it 
is not shown that the veteran possesses the requisite 
education, training or experience to provide competent 
medical evidence.  As noted above, the competent medical 
evidence of record does not relate the veteran's diagnosed 
degenerative disc disease of the cervical spine to service, 
or even show that the veteran has degenerative disc disease 
of the thoracic spine.  The preponderance of the evidence is 
against the claim for service connection, and because there 
is no approximate balance of positive and negative evidence, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 
3.102 (2003).


ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.

Service connection for degenerative disc disease of the 
thoracic spine is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



